Citation Nr: 1420915	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-34 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a left ankle disability, to include as secondary to service-connected residuals of right ankle sprain with limitation of motion.

(The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a left shoulder rotator cuff repair will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to August 1974 and from July 1975 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The matter was previously remanded by the Board in September 2013 to afford the Veteran a Board hearing.  He subsequently testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in November 2013.

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this  case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's left ankle disability is not etiologically related to service, and is not proximately due to or aggravated by his service-connected right ankle disability.




CONCLUSION OF LAW

The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a May 2012 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in May 2012 which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of his left ankle condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, at his November 2013 Board hearing the Veteran had an opportunity to provide testimony in support of his claim that his left ankle disorder was incurred in active service and/or caused or aggravated by his right ankle disorder, facilitated by questioning from the undersigned and his representative.  There is no indication that outstanding records or other evidence exits might support the claim.  Further, given the development undertaken by VA, including obtaining a VA medical examination and opinion in May 2012, and in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under section  3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.


II.  Service Connection

The Veteran contends, in part, that his left ankle disability was incurred in service.  Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without the need to otherwise establish a relationship to service, unless the later manifestations are clearly due to other ("intercurrent") causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   

In this case, a May 2012 VA examination noted degenerative arthritis of the left ankle.  Therefore, element (1) above, a current diagnosis, has been satisfied.

However, element (2), in-service incurrence of an injury, has not been met.  The Veteran testified at his November 2013 Board hearing that he injured his left ankle during the same incident in which he injured his service-connected right ankle.  He stated that continued to have left ankle symptoms up until the present time.  However, while his service treatment records clearly document a right ankle injury, there are no complaints, treatment, or diagnoses pertaining to a left ankle injury.  The Veteran also testified that he received treatment for his left ankle after service, yet VA records dated in May 1976 show the Veteran was only treated for the right ankle, and they specifically refer to the left ankle as being "uninjured."  See VA treatment note, dated May 11, 1976.  The earliest documented complaint of a left ankle disability is from August 1995, when the Veteran had edema in the ankle following a motor vehicle accident in which he had left metatarsal fractures and a fracture of the left fibular shaft.  

The Board finds these contemporaneous service and post-service treatment records to be of greater probative value than the Veteran's recent statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The service treatment records show an injury only to the right ankle, with no complaints or findings pertaining to the left ankle.  VA treatment records dated as early as 1976 and continuing through the 1980s show treatment for the right ankle disorder, as well as other disabilities, on numerous occasions.  However, there were no complaints or findings pertaining to the left ankle.  And while the Veteran described an in-service injury to his right ankle on several occasions in conjunction with his ongoing, post-service treatment, he never mentioned having any past injury to his left ankle during service.  Moreover, during his May 2012 VA examination, the Veteran specifically denied any left ankle injury or trauma during active service.  This directly conflicts with his hearing testimony that he injured his left ankle during service at the same time that he injured his right ankle.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record).  

In view of the foregoing, the Board finds the contention by the Veteran that he injured his left ankle during service and had continuity of left ankle symptoms since service not to be credible.  The service treatment records reveal no complaints or findings of a left ankle injury or disorder, including arthritis.  There is no evidence of arthritis of the left ankle within one year of the Veteran's separation from service.  38 U.S.C.A. § 1112.  The first post-service medical evidence showing the presence of a left ankle disorder is dated in 1995, approximately 20 years after the Veteran's separation from service.  This was noted following an injury to the Veteran's left lower extremity as a result of a March 1995 motor vehicle accident.  The Board finds that the overall evidence is against a finding that the Veteran had a left ankle injury or any left ankle disorder during service.  Therefore, service connection on a direct basis is not warranted.

The Veteran also contends that his left ankle condition is secondary to his service-connected right ankle disability.  Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).



In this case, however, the evidence is against a finding that the Veteran's current left ankle disability is either due to, or aggravated by, his right ankle.  The May 2012 VA examiner in this case specifically noted that impairment from the right ankle was not sufficient to result in or aggravate a left ankle condition.  This opinion was based on a review of the claims file, a history provided by the Veteran, and a physical examination of both ankles.  There is no other competent medical opinion of record refuting this conclusion.

While the Board has considered the Veteran's own statements made in support of his claim, he has not demonstrated any specialized knowledge or expertise to indicate that he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, assessing the impact of a right ankle disability on a left ankle disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion as to whether his right ankle disorder caused or aggravated his left ankle disorder, as this is a medical determination that is too complex to be made based on lay observation alone.  Regardless, the Veteran's opinion is outweighed by the finding to the contrary by the May 2012 VA examiner, as he is a medical professional who considered the pertinent evidence of record and found that impairment from the Veteran's right ankle was not sufficient to result in or aggravate a left ankle condition.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  Therefore, service connection on a secondary basis is not warranted in this case.

The preponderance of the evidence is against finding that the Veteran has a left ankle disability etiologically related to active service or to his service-connected right ankle disability.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a left ankle disability is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


